DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton (US 201/0201591).
With regard to claim 1, discloses a printing device [Fig. 1], comprising:
a printer module (102) [Para. 0017] comprising a single set of print bars (140) [Para. 0020], wherein a first side of the single set of print bars is to print on a first side of a continuous web of print media (114) [media path P; Para. 0018] and a second side of the single set of print bars is to print on a second side of the continuous web of print media [media path P’; Para. 0018], wherein the continuous web of print media travels over a common set of idler rollers (120) [Para. 0017];
a first drive roller (152A-152B) [Para. 0023-0024]to control an amount of tension of the continuous web of print media on a first side; and
a second drive roller (156A-156B) [Para. 0023-0024] to control an amount of tension of the continuous web of print media on a second side.
Leighton does not disclose a set of idler rollers and wherein the amount of tension of the continuous web of print media on the second side is greater than the amount of tension of the continuous web of print media on the first side.
It would have been obvious to one having ordinary skill in the art that time the invention was made configure the printing apparatus of Leighton with more than one idle roller, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In addition, it would have been obvious to one having ordinary skill in the art that an amount of tension of the continuous web of print media on a second side is greater than an amount of tension of the continuous web of print media of a first side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
With regard to claim 2, further comprising:
a dryer module (130) [Para. 0017]to dry a print material that is printed onto the continuous web of print media; and
a turnbar module (160 [web inverter; Fig. 1] to flip the continuous web of print media and feed the second side of the continuous web of print media over the second side of the single set of print bars.
With regard to claim 3, further comprising:
a controller (128) to control operation of the printer module, the first driver roller, the second drive roller, the dryer module, and the turnbar [Fig. 1].
With regard to claim 4,  printing device of claim 3, further comprising:
a first load cell (152A-152B) [tension sensors; Para. 0023] to measure the amount of tension of the continuous web of print media on the first side; and
a second load cell (154A-154B) to measure the amount of tension of the continuous web of print media on the second side.
With regard to claim 6, wherein an amount of tension of the continuous web of print media on the second side creates an amount of contact force to prevent a bottom side of the second side from slipping on a common set of idler rollers [the web engages the apex roll without slippage when the linear velocity are equivalent; Para. 0028].
With regard to claim 7, wherein the first driver roller and the second drive roller are independently controllable to set a respective amount of tension [controller identify a tension level with reference to a predetermined slip condition between web and at least one roll; Para. 0007].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leighton (US 2012/0201591) as applied to claim 4 above, and further in view of Armbruster (US 2014/0232776).
With regard to claim 5, Leightons’ printing device discloses the all the limitations of claim 4, but does not disclose wherein the controller is to adjust a speed of the first drive roller and the second drive roller based on a threshold.
However, Armbruster teaches adjusting the speed of a drive roller (414) [Fig. 4].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the speed of the first and second drive roller of Leighton based on a threshold when it is  determined that the tension exceeds a tension inner band and does not exceed a tension outer band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853